Citation Nr: 1102696	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-12 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease, left leg.  

2.  Entitlement to service connection for left shoulder rotator 
cuff tear.  

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a left 
knee disorder, to include as secondary to service-connected 
residuals of an avulsion fracture of the left navicula tubercle.  

4.  Entitlement to service connection for a right knee disorder, 
to include as secondary to service-connected residuals of an 
avulsion fracture of the left navicula tubercle.  

5.   Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right hip disorder due to VA treatment 
in August 2006.

6.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to October 1961.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from October 2004 and June 2007 rating decisions.  In 
the October 2004 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio denied 
service connection for peripheral vascular disease, left leg, 
left shoulder rotator cuff tear, and a right knee condition as 
secondary to service-connected residuals of avulsion fracture of 
the left navicula tubercle; found that new and material evidence 
had not been submitted sufficient to reopen a claim for service 
connection for a left knee condition; and denied TDIU.  In a 
January 2005 rating decision, the RO in San Diego, California 
confirmed the denials of service connection, found that new and 
material evidence had not been submitted sufficient to reopen the 
claim for service connection for a left knee condition, and 
denied TDIU.  During the pendency of the appeal, the Veteran's 
claims file was transferred to the jurisdiction of the Waco, 
Texas RO.  In the June 2007 rating decision, the Waco, Texas RO 
denied compensation under the provisions of 38 U.S.C.A. § 1151 
for right femoral neck fracture.    

In October 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge sitting at the RO (Travel Board 
hearing).  A transcript of that hearing is of record.    

The Board notes that, in the March 2006 statement of the case 
(SOC) and September 2006 and October 2009 supplemental statements 
of the case (SSOCs), the RO addressed the claim for service 
connection for a left knee disorder on the merits.  However, 
regardless of the RO's actions, the Board has a legal duty under 
38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of 
whether new and material evidence has been received to reopen the 
claim for service connection.  That matter goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).  As the Board must first decide whether 
new and material evidence to reopen the claim has been received, 
the Board has characterized this matter on appeal as reflected on 
the title page.

As a final preliminary matter, the Board notes that, in his July 
2008 substantive appeal, the Veteran asserted that he re-injured 
his lower back and right knee after falling out of his VA 
hospital bed in August 2006.  In this substantive appeal, the 
Veteran appears to be raising a claim for compensation pursuant 
to 38 U.S.C.A. § 1151 for a right knee disorder.  The issue of 
compensation pursuant to 38 U.S.C.A. § 1151 for a right 
knee disorder has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over this issue and it is referred to the AOJ for 
appropriate action.  

The issues of whether new and material evidence has been 
submitted sufficient to reopen a claim for service connection for 
a left knee disorder, to include as secondary to service-
connected residuals of an avulsion fracture of the left navicula 
tubercle; entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected residuals 
of an avulsion fracture of the left navicula tubercle; 
entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for right hip disorder due to VA treatment in August 2006; 
and entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On October 18, 2010, prior to the promulgation of a decision in 
the appeal, the Veteran requested withdrawal of the appeal with 
regard to the claims for service connection for peripheral 
vascular disease, left leg, and left shoulder rotator cuff tear.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran, with regard to his claims for service connection for 
peripheral vascular disease, left leg, and left shoulder rotator 
cuff tear, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  A substantive appeal 
may be withdrawn on the record during a hearing, and at any time 
before the Board promulgates a decision.  See 38 C.F.R. §§ 
20.202, 20.204 (2010).  Withdrawal may be made by the Veteran or 
by his or her authorized representative.  See 38 C.F.R. § 20.204 
(2010).  

During the October 18, 2010 Board hearing, the Veteran requested 
withdrawal of the appeal as to the claims for service connection 
for peripheral vascular disease, left leg, and left shoulder 
rotator cuff tear.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration with respect to those 
claims.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to the claims for service connection for 
peripheral vascular disease, left leg; and left shoulder rotator 
cuff tear, and they must be dismissed.


ORDER

The appeal as to the claim for service connection for peripheral 
vascular disease, left leg, is dismissed.  

The appeal as to the claim for service connection for left 
shoulder rotator cuff tear is dismissed.  


REMAND

The Board's review of the claims file reveals that further action 
on the claims remaining on appeal is warranted.  

In regard to the request to reopen the claim for service 
connection for a left knee disorder, the Board finds that further 
notification action, consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA), is warranted.  

In this regard, in a June 2003 rating decision, the RO denied 
service connection for a left knee disorder, to include as 
secondary to the service-connected left foot disability.  In 
correspondence dated in December 2003, the Veteran reported that 
his VA physicians opined that the blockage of his left knee was 
caused by an in-service accident.  This request to reopen the 
claim for service connection for a left knee disorder was denied 
in the October 2004 rating decision.  

With respect to a request to reopen a previously denied claim, a 
claimant must be notified of both what is needed to reopen the 
claim and what is needed to establish the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Board further notes that proper notice under Kent 
describes "what evidence would be necessary to substantiate that 
element or elements required to establish service connection that 
were found insufficient in the previous denial."  See Kent, 20 
Vet. App. at 10.  

In a May 2004 VCAA letter, the RO advised the Veteran of the 
information and evidence necessary to substantiate his claim for 
service connection for a left knee disorder, on both direct and 
secondary bases; however, this letter did not advise him that 
service connection previously had been denied in a June 2003 RO 
decision, nor did it provide notice regarding the need to submit 
new and material evidence to reopen a claim for service 
connection for a left knee disorder.  Thus, the Board finds that 
a remand of this claim is necessary for full compliance with the 
VCAA's notice requirements.  The Board emphasizes that action by 
the RO is required to satisfy the notification provisions of the 
VCAA.  Id.

In regard to the claim for service connection for a right knee 
disorder, the record reflects that the Veteran was afforded VA 
examinations in May 2004 and December 2007.  In May 2004, the VA 
examiner commented that no one had stated that the Veteran's 
right knee problem was due to favoring that area, compared to the 
left foot, until he developed claudication which had resulted 
from arterial disease.  In December 2007, the examiner 
acknowledged that the Veteran was claiming service connection for 
a right knee condition as secondary to his service-connected 
lumbar spine disability.  The pertinent assessment was right knee 
degenerative joint disease, status post medial unicompartmental 
arthroplasty, 2003.  The physician opined that it was less likely 
than not that the Veteran's right knee condition is related to 
his service-connected lumbar spine condition.  In providing a 
rationale for this opinion, the examiner stated that review of 
orthopedic literature revealed no credible, peer-reviewed studies 
which supported the contention that degenerative changes of the 
lumbar spine may induce degenerative changes of lower extremity 
joints or non-immediately adjacent spinal segments.  The examiner 
stated that it was more than likely that the Veteran's current 
right knee condition was related to chronic degenerative changes 
associated with aging.  

The Veteran has not been afforded a VA examination which 
adequately addresses whether or not he has a current right knee 
disorder which is related to service or to his service-connected 
avulsion fracture of the left navicula tubercle.  Because VA 
undertook to provide a VA examination to evaluate the right knee 
disorder, the Board must ensure that such an examination is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see 
also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, a 
VA examination to obtain an adequate opinion is warranted.  

The record also reflects that there are outstanding medical 
records which are pertinent to the claim for service connection 
for a right knee disorder.  In this regard, the record reflects 
that the Veteran underwent right total knee replacement in March 
2004 at the Reno VA Medical Center (VAMC). While VA treatment 
records dated from October 1999 to January 2007 have been 
associated with the claims file, the operative report of the 
March 2004 surgery is not currently of record.  In addition, in 
July 2010, the Veteran reported that he would be in the hospital 
for right knee replacement that month.  During the October 2010 
hearing, he testified that VA had replaced his right knee in 2003 
and that they had to replace the whole knee again six years 
later.  The Board finds that the foregoing suggests that the 
Veteran underwent right knee surgery at a VA facility in July 
2010.  

As the operative report from the March 2004 right knee surgery 
and any records of VA treatment since January 2007 are 
potentially pertinent to the appeal and within the control of VA, 
they should be obtained and associated with the claims file.  
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  

In addition, VA has a duty to obtain relevant records of 
treatment reported by private physicians.  Massey v. Brown, 7 
Vet. App. 204 (1994).  The record reflects that the Veteran 
underwent right knee surgery in 1973 at Sequoia Hospital.  On 
remand, the AMC/RO should attempt to associate records related to 
this procedure with the claims file.  

In regard to his claim for compensation pursuant to 38 U.S.C.A. 
§ 1151, in his September 2006 claim, the Veteran asserted that he 
fell out of his hospital bed at the Dallas VAMC and fractured his 
right hip because the railing was broken.  In his August 2007 
notice of disagreement (NOD), he argued that he should have been 
watched more closely, as he had fallen at the Reno VAMC in May.  
VA treatment records reflect that the Veteran apparently had his 
bed high up and reached for his television remote when he fell on 
his right side.  The assessment was right femoral neck fracture.  
The following day, he underwent right hemiarthroplasty.  The 
Veteran was hospitalized at a private facility in July 2007 for 
right greater trochanteric fracture and a likely loose right 
bipolar prosthesis.  He underwent right hip removal with 
placement of antibiotic-loaded cement spacer, open reduction 
internal fixation of the greater trochanter, and abductor repair.  
The postoperative diagnoses were right greater trochanteric 
fracture, anterior abductor avulsion, and infected total hip.  In 
his August 2007 NOD, the Veteran stated that, during his 2006 VA 
hospitalization, the nurses pulled on his legs to pivot him out 
of bed, and he argued that this could have had something to do 
with the pin in his hip coming loose and his staph infection.  In 
August 2007, the physician who performed the July 2007 surgery 
opined that the source of the Veteran's right hip infection was 
most likely the surgery itself.    

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a 
veteran's qualifying additional disability in the same manner as 
if such additional disability was service connected.  A 
disability is a qualifying additional disability if it was not 
the result of the veteran's willful misconduct and the disability 
was caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered by 
VA.  In addition, the proximate cause of the disability must be 
either carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2010).  

To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately before the beginning 
of hospital care, medical or surgical treatment, upon which the 
claim is based, to the veteran's condition after such care or 
treatment has stopped.  38 C.F.R. § 3.361(b) (2010).  

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran received 
care or treatment and that the veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. 
§ 3.361(c)(2).  

In addition to a showing of additional disability, there must be 
evidence showing either that VA failed to exercise the degree of 
care that would be expected of a reasonable health care provider, 
or that VA furnished treatment without the informed consent of 
the veteran, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat a 
finding of informed consent.  Consent may be express or implied 
as specified under 38 C.F.R. § 17.32(b), as in emergency 
situations. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d)(2).  

VA is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A.  Pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In 
light of the foregoing evidence, the Board finds that a VA 
medical examination is necessary to address the claim for 
compensation pursuant to 38 U.S.C.A. § 1151.  38 U.S.C.A. 
§ 5103(d).   

The Board further notes that, while records from the Veteran's 
July 2007 hospitalization and right hip surgery have been 
associated with the claims file, the operative report associated 
with the claims file is only one page, and appears to be 
incomplete.  In addition, in his August 2007 NOD, the Veteran 
stated that, after his August 2006 hip surgery, he sought 
treatment for his right hip from a private physician in Dallas, 
Dr. R. L.; however, records of treatment from this physician have 
not been associated with the claims file.  On remand, the AMC/RO 
should attempt to obtain these outstanding private treatment 
records.  Massey v. Brown, 7 Vet. App. 204 (1994).  

In addition, it appears that the Veteran has filed a Federal Tort 
Claims Act (FTCA) lawsuit concerning the August 2006 fall from 
his hospital bed. Certain medical records or other evidence which 
is pertinent to the claim for compensation pursuant to 
38 U.S.C.A. § 1151 may have been generated in connection with the 
FTCA claim, and such evidence must be obtained if possible.

Finally, in regard to the claim for TDIU, the Veteran contends 
that he is unemployable due to his service-connected 
disabilities.  A December 1992 letter from his private physician 
includes an opinion that the Veteran was unable to perform the 
activities of his employment due to persistent bilateral foot 
pain, made progressively worse by standing and walking.  A 
December 1997 Social Security Administration (SSA) decision found 
that he had several "severe" impairments, including 
degenerative disc disease of the lumbar spine and degenerative 
arthritis of the right knee.  

The Board finds that the claim of entitlement to TDIU is 
inextricably intertwined with the claims which are being remanded 
by the Board.  The Veteran is currently ineligible for TDIU on a 
schedular basis because he does not have a single disability 
rated 60 percent and his combined disability rating is less than 
70 percent. See 38 C.F.R. § 4.16(a) (2010).  However, given that 
the issues for consideration on remand could result in 
eligibility for TDIU on a schedular basis, the Board finds that 
the claim for TDIU is inextricably intertwined with the claims 
being remanded herein, and that the claims should be considered 
together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second 
issue).

In addition, the United States Court of Appeals for Veterans 
Claims has held that in the case of a claim for TDIU, the duty to 
assist requires that VA obtain an examination which includes an 
opinion on what effect the veteran's service connected 
disabilities have on his ability to work.  Friscia v. Brown, 7 
Vet. App. 294, 297 (1994); 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a).  The Veteran has not been 
afforded such an examination, and the Board finds that one is 
necessary to obtain a medical opinion which clearly addresses the 
question of whether his service connected disabilities, alone, 
render him unable to secure and follow a substantially gainful 
occupation, consistent with this education and experience.

Further, SSA records reflect that the Veteran had been evaluated 
by Workmen's Compensation.  It appears that such evaluation may 
pertain to the Veteran's service-connected low back disability, 
and, as such, is potentially pertinent the claim for TDIU.  
Similarly, SSA records reflect that the Veteran applied for 
vocational rehabilitation through the California Department of 
Rehabilitation in 1990.  Vocational rehabilitation records are 
potentially pertinent to the claim for TDIU.  As such, the AMC/RO 
should attempt to obtain the aforementioned records on remand.  
See 38 C.F.R. § 3.159(c)(1).   

As a final matter, the Board notes that, in March 2008, the 
Veteran submitted the names and phone numbers for several 
physicians; however, he did not indicate that he had received 
treatment from any of these providers pertinent to any of the 
claims remaining on appeal, nor did he provide releases of 
information to allow VA to obtain records from these providers.  
On remand, the AMC/RO should contact the Veteran and obtain the 
names and addresses of all medical care providers, VA and non-VA, 
who treated him for any of the disabilities remaining on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
have treated him for any of the disabilities 
remaining on appeal.  Of particular interest 
are the March 2004 right knee operative 
report from the Reno VAMC, records of VA 
treatment since January 2007 (to include any 
recent right knee surgery, as scheduled for 
July 2010), records pertaining to right knee 
treatment and surgery at Sequoia Hospital in 
1973, the complete operative report from the 
Veteran's July 2007 right hip surgery, and 
records of treatment from Dr. R.L., as 
identified in the Veteran's August 2007 NOD.  
After the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  

All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, notations to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

2.  The AMC/RO should provide the Veteran a 
corrective VCAA notice, under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
advises him of the information and evidence 
necessary to reopen the claim for service 
connection for a left knee disorder, to 
include as secondary to the service-
connected residuals of an avulsion fracture 
of the left navicula tubercle (in light of 
the basis(es) for the prior denial of the 
claim in the June 2003 rating decision).  
This letter should also advise him of what 
is needed to establish the underlying claim 
for service connection.  The AMC/RO should 
specifically address the element(s) 
required to establish service connection 
that was/were found insufficient in the 
previous denial of the claim, as required 
by Kent (cited to above).  

3.  The AMC/RO should take the necessary 
steps to obtain all available records 
related to a FTCA lawsuit filed by the 
Veteran in regard to his August 2006 VA 
treatment, to include any medical records 
and opinions, court documents, and/or 
settlement agreements.  Any relevant 
additional evidence which is not protected 
by privilege should be associated with the 
claims file.  If such records are 
unavailable, this fact should be noted in 
the claims file.

4.  The AMC/RO should take the necessary 
steps to obtain the administrative and 
medical records relating to the Veteran's 
Workmen's Compensation claim, and associate 
them with the claims file.  If such records 
are unavailable, this fact should be noted 
in the claims file.

5.  The AMC/RO should take the necessary 
steps to obtain the all records pertinent 
to the Veteran's receipt of vocational 
rehabilitation benefits from the California 
Department of Rehabilitation.  If such 
records are unavailable, this fact should 
be noted in the claims file.

6.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
Veteran should be afforded a VA orthopedic 
examination.  All indicated tests and 
studies are to be performed.  In 
conjunction with the examination, the 
claims folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.

Following examination of the Veteran and a 
review of the record, the examiner should 
identify any current right knee disorder.  
In regard to any diagnosed right knee 
disorder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's current 
disorder is etiologically related to 
service; or in the alternative, whether it 
is at least as likely as not (50 percent or 
greater probability) that the current 
disorder was caused or aggravated by 
service-connected residuals of an avulsion 
fracture of the left navicula tubercle.  

The examiner should then identify all 
current disabilities involving the right 
hip.  The examiner should render an 
opinion, consistent with the record and 
sound medical judgment, as to whether it is 
at least as likely as not (i.e., there is a 
50 percent or greater probability) that the 
Veteran incurred additional disability as 
the result of VA medical treatment.  If so, 
he or she should also opine as to whether 
the proximate cause of such disability was 
(a) carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
VA; or (b) an event not reasonably 
foreseeable.  

Finally ,the examiner should indicate 
whether it is at least as likely as not (a 
50 percent probability, or greater) that 
the Veteran's service-connected 
disabilities (as listed in an April 2010 
rating decision), alone, would preclude him 
from securing and following substantially 
gainful employment consistent with his 
education and occupational experience.  The 
examiner should also comment on the 
significance of the claimed right and left 
knee disabilities and the right hip 
disability in regard to employability.  

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

7.  After ensuring that the development has 
been completed, re-adjudicate the claims.  
If not fully granted, issue a supplemental 
statement of the case before returning the 
claims to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


